DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 01/19/2021, 08/28/2020 and 02/25/2020 have been considered by the Examiner and made of record in the application file.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2017/0097414 A1) in view of Gutmann (US 11,004,000 B1).

Consider claims 1 and 10, You discloses an electronic device comprising: 
a processor, wherein the processor is configured to: (paragraph 13)
detect a movement of an object (paragraph 3; moving object; paragraph 37; displaying the region information of the moving object by dotted lines); 
identify a size value of the object; (abstract; detecting a size and a position of an object on a road)
correct the size value of the object based on a location of the object within the image; and (see at least paragraph 40; corrects a size and a position of each of the moving objects with respect to the compensated detection information.  Paragraph 42, figure 4C, in the result of correction, the controller displays moving objects by the quadrangular dotted lines)
(paragraphs 41-42; figures 4B-4D; Thereafter controller clusters fixed objects positioned within a predetermined distance to one object, corrects a width of a result of clustering  to a preset size and corrects a length of the cluster with respect to the region information.  Thereafter, the controller displays moving objects by the quadrangular dotted lines and removes the compensated detection information from an interior of the cluster to generate a final result)
Although You discloses a display and discloses a camera for estimating a position, size and state of a front or rear object (paragraph 7), You fails to specifically disclose an image sensor.
Gutmann discloses an image sensor that detects movement of an object.  (see col. 7, lines 28 to 48; a vehicles perception system may use cameras to detect objects and their characteristics such as location, orientation, size, shape, type, direction and speed of movement, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Gutmann into the teachings of You to effectively predict that an object is going to enter into a trajectory of a vehicle.

Consider claims 4 and 13, You, as modified by Gutmann, discloses the claimed invention wherein the processor is configured to correct only the size value of the object without correction to the image.  (paragraphs 40-43)

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Gutmann and in further view of Ahiska (US 8,139,896 B1).

Consider claims 3 and 12, You, as modified by Gutmann, discloses the claimed invention except for wherein the image sensor is configured to generate the image, using light received through a wide-angle lens or a fisheye lens.
In related art, Ahiska discloses a wide-angle lens system.  (see col. 6, line 55)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ahiska into the teachings of You and Gutmann to effectively detect and track moving objects.

Allowable Subject Matter
Claims 2, 5-9, 11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Choi (US 2017/0041538 A1) discloses correcting the distortion of an image due to a wide-angle lens wherein the image correction are capable of quickly correcting the distortion of an image with low resources since the amount of computation is small.



Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665